BILL OF COSTS
TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                           No. 14-12-00118-CV

                         Gastar Exploration LTD

                                    v.

           U. S. Speciality Insurance Co. and Axis Insurance Co.

      (No. 2010-11236 IN 190TH DISTRICT COURT OF HARRIS COUNTY)


  TYPE OF FEE       CHARGES       PAID/DUE          STATUS         PAID BY
  E-TXGOV FEE          $5.00      11/13/2013         E-PAID         ANT
  E-TXGOV FEE          $5.00      11/04/2013         E-PAID         ANT
  E-TXGOV FEE          $5.00      10/18/2013         E-PAID         ANT
     MT FEE           $10.00      09/06/2013         E-PAID         ANT
  E-TXGOV FEE          $5.00      09/06/2013         E-PAID         ANT
     MT FEE           $15.00      08/30/2013         E-PAID         APE
  E-TXGOV FEE          $5.00      08/30/2013         E-PAID         APE
  E-TXGOV FEE          $5.00      07/26/2013         E-PAID         APE
  E-TXGOV FEE          $5.00      07/09/2013         E-PAID         APE
  E-TXGOV FEE          $5.00      12/05/2012         E-PAID         APE
  E-TXGOV FEE          $5.00      11/27/2012         E-PAID         ANT
  E-TXGOV FEE          $5.00      10/08/2012         E-PAID         ANT
  E-TXGOV FEE          $5.00      09/11/2012         E-PAID         ANT
     MT FEE           $10.00      09/11/2012         E-PAID         ANT
  E-TXGOV FEE          $4.00      08/29/2012         E-PAID         APE
     MT FEE           $10.00      08/08/2012         E-PAID         APE
     MT FEE           $10.00      08/08/2012         E-PAID         APE
  E-TXGOV FEE          $4.00      08/08/2012         E-PAID         APE
  E-TXGOV FEE          $4.00      08/08/2012         E-PAID         APE
     MT FEE           $10.00      07/23/2012         E-PAID         APE
  E-TXGOV FEE          $4.00      07/23/2012         E-PAID         APE
      MT FEE             $10.00       07/19/2012        E-PAID             APE
   E-TXGOV FEE            $4.00       07/19/2012        E-PAID             APE
   E-TXGOV FEE            $4.00       06/29/2012        E-PAID             ANT
      MT FEE             $10.00       05/23/2012        E-PAID             ANT
   E-TXGOV FEE            $4.00       05/23/2012        E-PAID             ANT
      MT FEE             $10.00       05/11/2012        E-PAID             APE
      MT FEE             $10.00       05/11/2012        E-PAID             APE
   E-TXGOV FEE            $4.00       05/11/2012        E-PAID             APE
   E-TXGOV FEE            $4.00       05/11/2012        E-PAID             APE
   CLK RECORD           $2,731.00     04/30/2012         PAID              ANT
   E-TXGOV FEE            $4.00       04/24/2012        E-PAID             APE
REPORTER'S RECORD        $212.00      02/29/2012       NOT PAID            ANT
   E-TXGOV FEE            $4.00       02/28/2012        E-PAID             APE
   E-TXGOV FEE            $4.00       02/28/2012        E-PAID             APE
   E-TXGOV FEE            $4.00       02/23/2012        E-PAID             ANT
   E-TXGOV FEE            $4.00       02/23/2012        E-PAID             ANT
    FILING FEE           $175.00      02/17/2012         PAID              ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $3,334.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, May 28, 2015.